Title: From George Washington to Brigadier General James Mitchell Varnum, 7 November 1777
From: Washington, George
To: Varnum, James Mitchell



Sir
Head Quarters [Whitemarsh, Pa.] 7th Novemr 1777

From various accounts I am convinced that the Enemy are upon the point of making a grand effort upon Fort Mifflin. A person in confidence of one of their principal artificers thinks it will be to day or tomorrow. No time is therefore to be lost in making that Garrison as respectable as your numbers will admit, for should the attack commence before they are reinforced, it may probably be out of your power to throw them in. I think you had better, for the present, draw all the Continental Troops into or near Forts Mercer and Mifflin, and let what Militia are collected, lay without; for I am of opinion that they will rather dismay than assist the continental troops if shut up in the Forts. Acquaint the Commodore that my informant says there are three floating Batteries and some fire Rafts prepared, which are to fall down upon his fleet at the same time that the Island is attacked, and desire him to keep a look out and make the necessary preparations to receive them. As Fort Mercer cannot be attacked without considerable previous notice, I would have you spare as many men to Fort Mifflin as you possibly can, for if accounts are to be depended upon, that is undoubtedly the post the Enemy have their designs upon—I am very anxious to hear what was the occasion of the heavy firing of Musketry on the Evening of the 5th it seemed to us to be at Fort Mifflin. I am Sir Yr most obt Servt

Go: Washington

